DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Binzer et al. (EP0818230) further in view of Schacht et al. (US 2017/0120178).
	Regarding claim 1, Binzer discloses a filter comprising top and bottom nonwoven layers (0007) and a functional layer arranged between comprising particles (16) (Fig. 1).
	Binzer does not teach the particles including antiallergenic substances which comprises a pourable or free-flowing solid.
	Schacht, in the analogous field of filter medium (0002), discloses a filter comprising a particle region including an antiallergenic substance (0027) which comprises a pourable or free-flowing solid due to the fact that the sample is a pulverized solid which is dissolved in water (0083).
	 A person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to have added the antiallergenic substances of Schacht, to the filter of Binzer, providing a filter with outstanding antiallergenic and antimicrobial effect for a long time period as well as the substances being environmentally friendly (0027).
	Regarding claim 2, Schacht teaches the sample (i.e., antiallergenic material) is added to water and visually examined for undissolved particles, thus, teach that the solid sample comprises a granulate.
	Regarding claim 3, Schacht teaches the sample being a fruit acid (0019).
	Regarding claim 4, Binzer teaches the filler particles including activated carbon (0010) which is an exemplary adsorptive substance. Binzer teaches the particles trickle down and thus are pourable and free-flowing (0021).
	Regarding claim 6, Binzer teaches the particles including biocidal and/or fungicidal treatment (0010).
	Regarding claim 7, Schacht teaches the antiallergenic substances and adsorptive substances being introduced into the same layer (i.e., mixed) (0056).
	A person of ordinary skill would have found it obvious to have mixed the antiallergenic substances of Schacht with the activated carbon particles of Binzer, providing a large reactive surface for allergen deactivation (0056).
	Regarding claim 8, Schacht teaches the antiallergenic substances and adsorptive substances being introduced into separate layers (0054-0055).
	A person of ordinary skill would have found it obvious for the activated carbon (adsorptive substance layer) and antiallergenic substances to be provided in separate layers, as taught by Schacht, to deactivate any allergen/dust particles before penetrating into lower-laying layers of the filter (0054).
	Regarding claim 9, Binzer teaches an adhesive bonding the particles together (Fig. 1, 0013).
	Regarding claim 11, Binzer teaches the air filter for a ventilation system of a vehicle (0002 and 0019).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Binzer in view of Schacht as applied to claim 1 above, and further in view of Lin (US 2010/0107884).
	Regarding claim 5, modified Binzer discloses the limitations of claim 1 as discussed above. Modified Binzer does not teach the functional layer comprises scenting substances.
	Lin, in the analogous field of air filters (0006), teaches a filter body of activated carbon and provided on an outer surface, a fragrance material (0007).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the functional layer of modified Binzer to include a fragrance material, as taught by Lin, to enhance the quality of air after filtering (0006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binzer in view of Schacht as applied to claim 1 above, and further in view of Leung et al. (US 2010/0307119).
	Regarding claim 10, modified Binzer discloses the limitations of claim 1 as discussed above. Binzer does not teach at least one of the nonwoven layers being hydrophilic and/or hydrophobic.
	Leung, in the analogous field of filters (0005), discloses a filtration medium including one or more non-woven cover layers, the cover layers including a hydrophobic layer (0056).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the top and/or bottom layers of Binzer to include a hydrophobic layer, as taught by Leung, to allow free gas exchange to occur across the filtration medium while preventing water and other aqueous liquids from entering (0056). 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781